Title: From Thomas Jefferson to Edward Savage, 9 June 1802
From: Jefferson, Thomas
To: Savage, Edward


            SirWashington June 9. 1802.
            Having been absent during the month of May on a visit to Monticello, your letter of Apr. 29. has remained here unanswered. during my absence also the boxes containing the print frames arrived safe. mr John Barnes of Georgetown, who does business for me, will this day remit to his friend mr Ludlow of New York the sum of 61. D. 75 c. the amount of your bill the frames give perfect satisfaction. accept my best wishes & respects.
            Th: Jefferson
          